Citation Nr: 1040864	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for pleurisy.

3.  Entitlement to an initial disability rating in excess of 50 
percent from July 28, 2005 to September 1, 2008, and a disability 
rating in excess of 70 percent from September 2, 2008, for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970 and from May 1986 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2006 and September 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In the March 2006 rating decision, the 
RO, in part, denied service connection for pneumonia and 
pleurisy.  In the September 2008 rating decision, the RO granted 
service connection for PTSD at a 50 percent disability rating, 
effective January 28, 2005.

In December 2008, during the pendency of this appeal, the RO 
granted a higher disability rating of 70 percent for PTSD 
effective September 2, 2008.  As a higher schedular evaluation 
for this disability is possible, the issue of entitlement to a 
rating in excess of 70 percent remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected PTSD involves requests for 
higher ratings following the grant of service connection, the 
Board has characterized these claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for a previously service- connected disability). 

The increased rating claim for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent medical evidence of record fails to demonstrate 
a current pneumonia disability. 

2.  The competent medical evidence of record fails to demonstrate 
a current pleurisy disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pneumonia have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for pleurisy have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A supplemental statement of the 
case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the RO provided notice to the Veteran in a February 
2005 letter that explained what information and evidence was 
needed to substantiate a claim for service connection as well as 
what information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  The 
March 2006 RO rating decision reflects the initial adjudication 
of the claim followed the issuance of the February 2005 letter.  

Following the rating decisions on appeal, a March 2009 letter 
provided the Veteran with information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Although that notice was not 
followed by readjudication of the claim-which could, 
potentially, cure a timing problem (see Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006), and Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006))-on these facts, the timing of the notice 
is not shown to prejudice the Veteran.  Because the Board herein 
denies the claims for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice by the timing of this post-
rating notice to the Veteran under the notice requirements of 
Dingess/Hartman.  No further development is required with respect 
to the duty to notify.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claims.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's February 2005 and March 2005 VA 
examinations.  

Also of record and considered in connection with the appeal are 
the various written statements provided by the Veteran and by his 
representative.  The Board finds that no additional RO action to 
further develop the record on the claim is required here.  
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

II.	Applicable laws and regulations in service connection 
claims

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.   Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden element is through a demonstration 
of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As the Veteran's claims regarding pneumonia and pleurisy 
disabilities involve identical fact patterns, the issues will be 
addressed in tandem.

In this case, the Veteran asserts that he has current pneumonia 
and pleurisy that is related to service.  However, considering 
the record, to include statements made by the Veteran, the Board 
finds that the criteria for service connection for pneumonia and 
pleurisy have not been met.

The service treatment records demonstrate that in October 1989, 
the Veteran presented with complaints of chest pain to the left 
side of his chest.  He was diagnosed with pleurisy of the left 
side.

In February 1992, an in-service record contained an assessment of 
"rule out atypical pneumonia."  The Veteran was on medications 
for his symptoms at that time.  

In February 1998, the Veteran presented with complaints of 
congestion and coughing.  The diagnosis was rule out bronchitis 
and rule out pneumonia.

In February 1999, the Veteran again presented with complaints of 
congestion and coughing.  While bronchitis was considered, the 
probable diagnosis was pneumonia.

Post-service, the Veteran underwent a VA general examination in 
February 2005.  The examiner noted that the Veteran reported an 
episode of pneumonia in 1998 and one in 1999.  He reported that 
he was treated with antibiotics and inhalers and that his 
symptoms resolved.  He stated that he had no recurrence of 
pneumonia since that time and he had no known lung disease.  The 
Veteran also reported that he had several episodes of pleurisy in 
the late 1980s and early 1990s which had resolved, as he had no 
events since that time.  A diagnosis was deferred, pending a 
pulmonary examination. 

The Veteran underwent a VA respiratory examination in March 2005.  
The examiner noted the Veteran's reported episodes of pneumonia 
and pleurisy while in the service.  The Veteran further reported 
that he experienced shortness of breath upon exertion.  Pulmonary 
function tests and chest X-rays conducted in February 2005 were 
normal.  The examiner concluded that the Veteran's shortness of 
breath was largely due to deconditioning rather than lung 
disease, in view of the normal pulmonary tests and normal chest 
x-rays.  No diagnosis was rendered.  (It is noted that a 
diagnosis is of record for sleep apnea, but service connection is 
already in effect for such disability and as such it is not for 
consideration in the instant claim.)

A January 2008 treatment note from a private provider 
demonstrated that the Veteran's lungs were clear bilaterally to 
auscultation.

A February 2008 chest x-ray noted that the Veteran had a cough.  
The Veteran also had an 80+ pack a year history of tobacco use.  
The x-ray demonstrated hypoventilatory changes but was negative 
for evident disease.

After a full review of the record, including the medical evidence 
and the Veteran's statements, the Board finds that service 
connection for pneumonia and pleurisy is not warranted. 

While the Veteran had complaints and diagnoses of pneumonia and 
pleurisy during service, none of the medical evidence of record 
reflects a current diagnosis of any pneumonia or pleurisy 
disabilities, and the Veteran has not presented or identified any 
existing medical evidence that, in fact, reflects a diagnosis of 
pneumonia or pleurisy.  Rather, the weight of the evidence 
suggests that the in-service episodes of treatment were for acute 
and transitory conditions that fully resolved without residual 
prior to separation.  Indeed, despite complaints of shortness of 
breath in a report of medical history in 2004, objective 
examination at that time showed normal findings.  Moreover, the 
Veteran has not asserted continuity of his respiratory problems, 
reporting to the VA examiners in 2005 that he had experienced no 
recurrent of pneumonia or pleurisy since the early 1990s.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, 
where, as here, no competent and persuasive medical evidence 
establishes the disability for which service connection is 
sought, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the claims for service connection for 
pneumonia and pleurisy disabilities must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a grant 
of service connection-has not been met.  Indeed, no chronic 
respiratory or pulmonary disability has been manifested, 
diagnosed, or otherwise identified at any time during the claim 
period.  

In addition to the medical evidence, the Board has considered 
assertions advanced by the Veteran.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), in which the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application here.  
Again, there is a complete absence of medical evidence 
demonstrating any pneumonia or pleurisy symptomatology 
whatsoever. Accordingly, the claims for service connection must 
be denied.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 


ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for pleurisy is denied.





REMAND

The Board must address which issue or issues are properly before 
it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In essence, 
the following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the decision 
to the veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the process by 
stating his argument in a timely- filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a September 2008 decision, the RO granted service connection 
for PTSD at a 50 percent disability rating, effective January 28, 
2005.  While the Veteran submitted a statement in October 2008 
deemed to express disagreement with the rating assigned, it 
appears that no subsequent statement of the case was ever issued 
with regard to this issue.  The Board further notes that in a May 
2009 rating decision, the RO granted a higher disability rating 
of 70 percent for PTSD effective September 2, 2008.  However, as 
noted above, a statement of the case was never issued with regard 
to these issues after the Veteran's October 2008 notice of 
disagreement.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board 
must instruct the RO that this issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further action.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that these claims are not before the Board at this 
time and will only be before the Board if the Veteran files a 
timely substantive appeal.  The Board's actions regarding this 
issue are taken to fulfill the requirements of the Court in 
Manlincon. 





Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Issue a statement of the case to the 
Veteran addressing the matters of 
entitlement to an initial disability rating 
higher than 50 percent from July 28, 2005, 
to September 1, 2008, and a disability 
rating higher than 70 percent from 
September 2, 2008, including citation to 
all relevant law and regulation pertinent 
to these claims.  The Veteran must be 
advised of the time limit for filing a 
substantive appeal.  38 C.F.R. § 20.302(b).  
Then, only if the appeal is timely 
perfected, these issues are to be returned 
to the Board for further appellate 
consideration, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


